UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,                             :
                                                      :
                  -against-                           :                19 Cr. 117 (WHP)
                                                      :
RICARDO TABOADA,                                      :                ORDER
                                    Defendant.        :
-------------------------------------------------------X

WILLIAM H. PAULEY III, United States District Judge:

        This Court grants the parties’ joint application to release Ricardo Taboada subject to the

following bail conditions:

             1. The defendant shall have his temperature taken prior to release to ensure he does

                 not have a fever.

             2. The defendant shall be released directly from MCC.

             3. The defendant shall satisfy all mandatory conditions of release included in the

                 Court’s standard “Order Setting Conditions of Release” form.

             4. The defendant shall be subject to home incarceration enforced by location

                 monitoring with the technology at the discretion of Pretrial Services. The

                 defendant shall be confined to the residence of Ms. Gonzalez 24-hours per day

                 except for emergency medical visits. Any other release from the residence must

                 be approved by either Pretrial Services or by the Court upon application from

                 defense counsel. The defendant shall pay the costs of location monitoring based

                 on his ability to pay as determined by Pretrial Services.

             5. During the first 14 days of defendant’s release, the defendant together with Ms.

                 Gonzalez, must have daily contact with Pretrial Services through videoconference
   technology. Thereafter, the defendant shall maintain contact with Pretrial as

   directed.

6. The defendant shall have no visitors at Ms. Gonzalez’s residence except for

   family members and legal counsel.

7. The defendant shall execute a bond or an agreement to forfeit upon failing to

   appear as required, or for any violation of any condition(s) of release, the

   following sum of money/designated property: $100,000 bond to be secured by the

   three financially responsible persons.

8. Pretrial Services shall conduct a home visit as soon as practical to install the

   monitoring technology that it selects and to establish all remaining safeguards.

9. The defendant shall not use the internet or any internet-enabled electronic device,

   other than to engage in videoconferencing with Pretrial Services. Pretrial

   Services will work with Ms. Gonzalez to password protect all internet-enabled

   devices in the home, and Ms. Gonzalez shall not provide the password to the

   defendant.

10. Ms. Gonzalez shall be responsible to the Court for ensuring the defendant’s

   compliance with the conditions of release.

11. The defendant shall be released upon his personal signature, or alternatively, upon

   his attorney signing on his behalf if his attorney certifies in writing to the Court

   that (i) the defendant has authorized his attorney to sign on his behalf; (ii) the

   defendant’s attorney has explained the conditions of temporary release to the

   defendant; (iii) the defendant has represented to his attorney that he fully

   understands and intends to comply with those conditions. The three co-signers
   shall sign the personal recognizance bond within 72 hours of the date of this

   order. All other conditions shall be satisfied within one week of the date of this

   order.

12. The defendant shall avoid all contact, directly or indirectly, with any person who

   may be a victim or witness in the investigation or prosecution.

13. The defendant shall avoid all contact, directly or indirectly, with any co-

   defendants except in the presence of counsel.

14. The defendant shall not open any new bank accounts or lines of credit or close

   any existing bank accounts or lines of credit.

15. Pretrial Services is directed to immediately alert the Court, the Government and

   defense counsel of any violation of the above conditions, without need for a

   formal violation petition. The defendant is hereby notified that violating any

   condition of release will likely result in revocation of release.

16. The defendant is subject to supervision as directed by Pretrial Services.

17. The defendant is subject to drug testing as directed by Pretrial Services.

18. The defendant shall not possess a firearm, destructive device or any other weapon.

19. The defendant shall not consume alcohol in excess.

20. The defendant shall surrender all passports and other travel documents and make

   no new applications for new or replacement travel documents.
         21. Defense counsel shall consult with the Government once a week regarding the

            defendant’s status, health, and compliance with the conditions of release and

            promptly inform the Court if there are any issues of non-compliance.



Dated: April 2, 2020
       New York, New York
